          Case 1:21-cv-02319-PAE Document 8 Filed 03/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BRANDON K BUCHANAN.,

                                      Plaintiff,                      21 Civ. 2319 (PAE)
                       -v-
                                                                            ORDER
 CHRISTOPHER M. DANNEN,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received an application from plaintiff Brandon K. Buchanan (“Buchanan”)

seeking a temporary restraining order (“TRO”) and a preliminary injunction (“PI”) for a claim

sounding substantially in breach of contract. The Court declines to enter a temporary injunction

without first hearing from defendant Christopher M. Dannen (“Dannen”). The Court, however,

does intend to address the request for preliminary relief with dispatch. Accordingly, the Court

orders that Dannen respond to Buchanan’s application by Monday, March 22, 2021. Any reply

is due Wednesday, March 24 at 5 p.m. The Court will convene a telephonic hearing on

Thursday, March 25, at 2:30 p.m. This conference will be held telephonically. The parties

should call into the Court’s dedicated conference line at (888) 363-4749, and enter Access Code

468-4906, followed by the pound (#) key. Counsel are directed to review the Court’s

Emergency Individual Rules and Practices in Light of COVID-19, found at

https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences.
          Case 1:21-cv-02319-PAE Document 8 Filed 03/17/21 Page 2 of 2




       The Court directs Buchanan to serve this order today on Dannen, and to file an affidavit

reflecting such service on the docket of this case by close of business Thursday, March 18, 2021.

       SO ORDERED.


                                                            
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: March 17, 2021
       New York, New York




                                                2
